DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on December 18, 2020 was received has been entered.  Claims 15-17 were previously withdrawn.  Claims 18-20 are in the application and pending examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings under 37 CFR 1.83(a) concerning the drawings must show every feature of the invention specified in the claims ie the “two-dimensional planar effector”  in claim 18 and  “the second displacing device moves the blowing device as an integral assembly” and “first displacing device… displaces the electromagnetic stabilising device as an integral assembly” in claim 18 is maintained.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show  “two-dimensional planar effector”  and  “the second displacing device moves the blowing device as an integral assembly” and “first displacing device… displaces the electromagnetic stabilising device as an integral assembly”  as described in the claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Specification
The disclosure is objected to because of the following informalities: 
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter based on the application as-filed.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “second displacing device comprising a two-dimensional planar effector” in claim 18 , “output of the second detecting device” in claim 18, and “determine an opposite displacement” in claim 18 and “the second displacing device moves the blowing device as an integral assembly” and 
New limitation “wherein the control device is configured to determine an amount of displacement of the blowing device relative to the pass line reference position based on an output of the second detecting device and is further configured to determine an opposite displacement to provide to the electromagnetic stabilizing device via the first displacing device as a function of at least one of the set of: the detected deviation of the actual position of the metal strip from the predetermined target centre position in the slot of the blowing device following the displacement of the blowing device, and the determined amount of displacement of the blowing device” in claim 18 lacks antecedent basis in the specification as filed.
Examiner suggested to remove all additions to the specification made in the December 18, 20 amendment. 
However, clarification based on the application as-filed is requested for paragraph 27 is objected for lack of clarity concerning the position and displacement as described in previous interview.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: blowing device in claim 18, electromagnetic stabilising device in claim 18, first displacing device in claim 18, second displacing device in claim 18, regulating device in claim 18, control device in claim 18, first detecting device in claim 18, and second detecting device in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “blowing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18-20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 22 teaches in order for blowing onto the upper side and lower side of the metal strip 200 takes place uniformly it is important that the metal strip runs through the slot 122 of the blowing device 120 in a predetermined target centre position 128 as shown in Fig. 2.  The blowing device 120 is shown in Figs. 1-3.   
Claim limitation “electromagnetic stabilising device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “stabilising” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim limitation “first displacing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “displacing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 25 teaches a first displacing device between the blowing device 120 and the electromagnetic stabilising device 140. The first displacing device 160 enables displacement of the electromagnetic stabilising device 140 relative to the blowing device in a plane transverse to the transport direction R and is controlled with the help of a control device 170. The first displacing device 160 is shown in Fig. 1. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 26 teaches the blowing device is displaced with the help of the second displacing device 130.   The second displacing device 130 is shown in Fig. 1. Fig. 1 shows the second displacing device as a piston-cylinder unit 130. 
Claim limitation “regulating device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “regulating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 26 teaches a regulating device 180 is provided for regulating the actual position of the metal strip 200 to the predetermined target centre position in the slot 122 of the blow-off device. The regulating device 180 is shown in Fig. 1. 
Claim limitation “first detecting device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “detecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 26 teaches the first detecting device 154 for detecting a deviation of the actual position of the metal strip 200 from a predetermined target centre position in the slot 122 of the blowing device 120 is arranged between the stabilising device 140 and the blowing device 120. The first detecting device 154 is shown in Fig. 1.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 29 teaches the second detecting device 154 for detecting a displacement of the electromagnetic stabilising device as a function of and in opposite direction of the displacement, which is detected by a second detecting device 155, of the blowing device 120. The second detecting device 155 is shown in Fig. 1.  
Claim limitation “control device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18-20 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
Paragraph 25 teaches the displacing device 160 is controlled with the help of a control device 170. The control device 170 is shown in Fig. 1. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
The previous objections to claim 18 are withdrawn based on the amendments to claim 18.
 A up-to-date claim listing should be included with each submission and response. No listing of claims was present in the amendment submitted on 12-18-20. The claim listing filed on 6-22-20 is being referred to as the claim listing.
Claim Rejections - 35 USC § 112
Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitation “second displacing device comprising a two-dimensional planar effector” in claim 18 is not included in the specification as filed.
Claims 19-20 are rejected for their dependence on an indefinite claim. 
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitation “second displacing device moves the blowing device as an integral assembly in an uniform direction” in lines 25-26 of claim 18 or “the first displacing device, controlled by the control device, displaces the electromagnetic stabilising device as an integral assembly in a direction opposite to the displacement of the blowing device”  in lines 36-37 of claim 18 is not included in the specification or claims as filed.
Claims 19-20 are rejected for their dependence on an indefinite claim. 


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitation ““wherein the control device is configured to determine an amount of displacement of the blowing device relative to the pass line reference position based on an output of the second detecting device and is further configured to determine an opposite displacement to provide to the electromagnetic stabilizing device via the first displacing device as a function of at least one of the set of: the detected deviation of the actual position of the metal strip from the predetermined target centre position in the slot of the blowing device following the displacement of the blowing device, and the determined amount of displacement of the blowing device” of claim 18 is not included in the specification or claims as filed.
Claims 19-20 are rejected for their dependence on an indefinite claim. 
Suggested Claim Language 
The following claim 18 drafted by the examiner and considered to distinguish patentably over the art of record in this application, presented to applicant for consideration: 
18.	(Currently Amended) A device for coating a metal strip with a liquid coating material, comprising:
	a coating container, which is fillable with the liquid coating material, and which is capable of receiving the metal strip to be coated;
a surface of the metal strip after the metal strip has left the coating container;
	an electromagnetic stabilising device said electromagnetic stabilising device is arranged above the blowing device and mechanically supported [[by]] on the blowing device,
	a first displacing device for displacing the electromagnetic stabilising device relative to the blowing device in a plane transverse to a transport direction (R) of the metal strip; 
	a control device for controlling the first displacing device;
	a second displacing device for displacing the blowing device, with a displacement of the blowing device, in the plane transverse to the transport direction, said displacement of the blowing device consisting of one of: a translational movement in an X direction of the plane transverse to the transport direction or a translational movement in a Y direction of said plane transverse to the transport direction ; and
	a regulating device for regulating an actual position of the metal strip to a predetermined target centre position of the metal strip in a slot of the blowing device by said displacement of the blowing device by the second displacing device in the plane transverse to the transport direction (R) of the metal strip;
	wherein a first detecting device provides a detected the predetermined target centre position in the slot of the blowing device; 
	the second displacing device is constructed for displacing the blowing device as a function of the detected deviation of the actual position of the metal strip from [[a]] the predetermined target centre position in the slot of the blowing device, wherein the second displacing device moves the blowing device first direction, wherein the slot of the blowing device is configured to be moved by the second displacing device;
	a second detecting device is provided for detecting the displacement of the blowing device relative to a pass line reference position;
	wherein the control device is configured to control the displacement of the blowing device relative to the pass line reference position an opposite displacement to the electromagnetic stabilizing device via the first displacing device as a function of at least one of the set of: the detected deviation of the actual position of the metal strip from the predetermined target centre position in the slot of the blowing device following the displacement of the blowing device, and the 
provides the electromagnetic stabilising device with the opposite displacement which is in [[a]] an opposite direction the opposite direction from the blowing device comprises a movement in the plane transverse to the transport direction.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-20 have been considered but are not considered persuasive
	Applicant argues on last paragraph of page 14 of the Remarks Section that the support for the limitation “two-dimensional planar effector” is from the specification citing the structures “a carriage or piston-cylinder unit”. Examiner does not consider the meaning of the term “two-dimensional planar effector” to be fully described in the specification as filed, using different wording. Clarification is requested.  However, the term is not found in the specification or claims as originally filed.
	Additionally, Examiner previously requested clarification of the phrase (s) : “the second displacing device moves the blowing device as an integral assembly” and “displaces the electromagnetic stabilising device as an integral assembly”. Applicant’s explanation on page 10, last full paragraph of the Remarks Section that “the case with the ‘integral assemblies’, for example, the drawings as originally filed clearly show a configuration in which one single carriage is used to move the blowing device as a whole or in which one single piston-cylinder is used to move the electromagnetic stabilizing device as a whole… the “integral assembly” terminology likewise fits a specific term to this concept.” This explanation is not considered satisfactory because 
	Examiner does not consider the amendments to the specification to support the claimed subject matter to be supported by the Application as filed. As a result, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717